Citation Nr: 0930510	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
right hip. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
left hip. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
right knee. 

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
October 1962 and July 1970 to March 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Cleveland, Ohio, hereinafter RO).  

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below requires additional development and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for right hip and knee disabilities 
was denied by a January 1991 rating decision to which the 
Veteran was notified in that month; the Veteran did not 
perfect an appeal to this decision and this is the most 
recent final decision addressing these issues on any basis.  

2.  The additional evidence received since the January 1991 
rating decision does not raise a reasonable possibility of 
substantiating the claims for service connection for 
arthritis of the right hip and right knee.  

3.  A July 1988 rating decision to which the Veteran was 
notified in January 1989 denied the Veteran's claim for 
service connection for a bilateral hip disability; the 
Veteran did not perfect an appeal to this decision and this 
is the most recent final decision addressing the issue of 
entitlement to service connection for arthritis of the left 
hip.  

4.  The additional evidence received since the July 1988 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for arthritis 
of the left hip.   

5.  A June 1982 rating decision denied the Veteran's claim 
for service connection for schizophrenia and the notification 
of this decision issued to the Veteran in that month informed 
him that new and material evidence had not been received to 
reopen his claim for service connection for a psychiatric 
disorder; the Veteran did not perfect an appeal to this 
decision and this is the most recent final rating decision 
addressing this issue on any basis. 

6.  The additional evidence received since the June 1982 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for 
schizophrenia. 


CONCLUSIONS OF LAW

1.  The January 1991 rating decision is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).   

2.  The July 1988 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).
   
3.  The June 1982 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.53 (1981).  

4.  Evidence received to reopen the claims for entitlement to 
service connection for right knee arthritis, bilateral hip 
arthritis and schizophrenia is not new and material, and 
therefore, the claims are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to the adjudication which gave rise to this 
appeal, a February 2005 letter advised the claimant of the 
information necessary to substantiate the claims at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter 
was also compliant with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Finally, while the Veteran was not provided with a 
notification letter informing him of how to establish ratings 
and effective dates, as this adjudication will not result in 
the grant of a benefit which would necessitate the assignment 
of a particular rating and effective date, this error is not 
prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and medical records, and the Veteran's own 
statements he presented.  VA is not required to provide a 
medical examination when, as in the instant case pursuant to 
the adjudication below, new and material evidence has not 
been received to reopen a finally adjudicated claim.  38 
C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis and 
psychoses, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA. "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

A.  Right hip and knee  

Service connection for right hip and knee disabilities was 
denied by a January 1991 rating decision to which the Veteran 
was notified in that month.  The Veteran did not perfect an 
appeal to this decision; as such, it is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  

The record before the adjudicators in January 1991 included a 
prior final rating decision denying service connection for a 
bilateral knee disability in July 1972 and a July 1988 rating 
decision that found that new and material evidence had not 
been received to reopen a claim for service connection for a 
bilateral knee condition and that denied the Veteran's claim 
for a bilateral hip disability.  The service treatment 
records included reference to right knee pain on a medical 
history collected in August 1962 prior to the Veteran's 
separation from his first period of service.  A seven year 
period of swelling in the right knee was reported at that 
time, placing the onset of such pain prior to service.  It 
was also noted that at that time that the knee occasionally 
"gave out" and that the Veteran had injured his knee 
repeatedly.  The separation examination conducted at that 
time did not reflect a right knee disability and there is 
otherwise no reference to a right knee disability in the 
service treatment records.  With regard to the right hip, the 
service treatment records do not reflect any complaints or 
findings relating to the hips.  

As for the post-service evidence of record before the 
adjudicators in January 1991, the evidence included reports 
from an August 1990 VA examination that showed the Veteran 
describing limitation of movement, stiffness, and soreness in 
several joints, to include the right knee and hip.  No knee 
or hip pathology was demonstrated upon examination at that 
time. There was not of record at the time of the January 1991 
rating decision any competent medical evidence linking a 
right knee disability to service, to include by way of 
aggravation, or linking a right hip disability to service.  
Also of record in January 1991 was a June 1990 statement from 
the Veteran asserting that he injured his right ankle, knee 
and shoulder as a result of a parachute jump during service.  
In this regard, the DD Form 214 from the Veteran's first 
period of service reflects that the Veteran was awarded the 
Parachutist Badge.  

Reviewing the evidence submitted since the January 1991 
rating decision, the record reflects VA outpatient treatment 
records dated through 2006 that reflect complaints of the 
knee and hip pain and assessments of osteoarthritis, although 
an October 2004 VA outpatient treatment report indicated x-
rays of the knees were "ok."  The impression at that time 
was patellofemoral joint pain with a possible medial meniscus 
tear.  A February 2005 VA outpatient treatment report noted 
significant effusion in the right knee and the injection of 
cortisone into the right knee.  An October 2006 VA outpatient 
report reflects treatment for bilateral hip pain, with the 
examiner indicating that x-rays of the pelvis had revealed no 
abnormalities.  None of the evidence submitted since the 
January 1991 rating decision contains any competent medical 
findings or opinions indicating that the Veteran has a 
current right knee or hip disability that was incurred in or 
aggravated by service.  

In connection with the petition to reopen, the Veteran 
reported in an application received in December 2004 that he 
injured his right knee and hips as a result of parachute 
jumps during service.  This assertion is not new with respect 
to the knee as it was previously of record at the time of the 
January 1991 rating decision, and even if considered as 
"new," it is not "material" as such assertions from lay 
persons as to matters that require medical expertise do not 
constitute material evidence to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).  In sum, the Board 
finds that none of the additional evidence received since the 
January 1991 rating decision raises a reasonable possibility 
of substantiating the claims for service connection for right 
hip and knee disabilities as it does not contain any 
competent medical evidence demonstrating that the Veteran has 
a current right hip or knee disability that is etiologically 
related to service.  Hickson, supra.  Therefore, none of this 
evidence is material, and the claims for entitlement to 
service connection for right hip and knee arthritis are not 
reopened.  As new and material evidence to reopen the finally 
disallowed claims for service connection for right hip and 
knee arthritis has not been received, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

B.  Left hip

A July 1988 rating decision to which the Veteran was notified 
in January 1989 denied the Veteran's claim for service 
connection for a bilateral hip disability.  The Veteran did 
not perfect an appeal to this decision; as such, it is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).  As the January 1991 rating decision set forth 
above appeared to be limited to the right hip, the July 1988 
rating decision is the most recent final decision addressing 
the issue of entitlement to service connection for arthritis 
of the left hip on any basis.  

As discussed above, the evidence before the adjudicators in 
July 1988 included the service treatment records which were 
negative for hip disabilities.  None of the evidence before 
the adjudicators in July 1988 reflected any competent 
evidence linking a left hip disability to service.  Reviewing 
the evidence submitted since July 1988, a February 2005 VA 
outpatient report noted an assessment of osteoarthritis of 
the left hip.  As indicated above, an October 2006 VA 
outpatient report reflected treatment for bilateral hip pain, 
with the examiner indicating that x-rays of the pelvis had 
revealed no abnormalities.  None of the evidence received 
since the July 1988 rating decision contains any competent 
findings or opinions linking a left hip disorder to service.  

The Veteran asserted in December 2004 that he incurred hip 
injuries as a result of an in-service parachute accident.  
Again, even if considered new, these assertions do not 
represent material evidence.  Moray, supra.  Moreover, as 
none of the evidence received since the July 1988 rating 
decision contains any competent medical findings or opinions 
linking a current left hip disability to service, it does not 
raise a reasonable possibility of substantiating the claim 
for service connection for a left hip disability.  Hickson, 
supra.  Therefore, none of this evidence is material, and the 
claim for entitlement to service connection for left hip 
arthritis is not reopened.  As new and material evidence to 
reopen the finally disallowed claim for service connection 
for left hip has not been received, the benefit of the doubt 
doctrine is not applicable.  Annoni, supra.  

C.  Schizophrenia

A June 1982 rating decision denied the Veteran's claim for 
service connection for schizophrenia, with the notification 
of this decision issued to the Veteran in that month 
informing him that new and material evidence had not been 
received to reopen his claim for service connection for a 
psychiatric disorder.  The Veteran did not perfect an appeal 
to this decision; as such, it is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.53 (1981).  This is 
the most recent final adjudication addressing this issue on 
any basis. 

The record at the time of the June 1982 rating decision 
included multiple adjudications that denied the Veteran's 
claim for service connection for a psychiatric disorder.  
These adjudications included an April 1976 Board decision 
which found that a psychiatric disorder was not incurred 
during his first period of service or manifested to a degree 
of 10 percent or more within one year of this service and 
that a psychiatric disorder clearly and unmistakably 
preexisted the Veteran's second period of service and was not 
aggravated thereby.  The medical evidence of record included 
a service treatment report dated in October 1959 from the 
Veteran's first period of active duty that noted complaints 
of homesickness and a diagnosis of situational maladjustment.  
The separation examination and medical history collected in 
August 1962 prior to the Veteran's separation from his first 
period of active duty did not reflect psychiatric complaints 
or any evidence of a psychiatric disorder.  

After the Veteran's separation from his first period of 
service, the evidence included reports from private 
psychiatric hospitalizations initiated in September 1964 and 
May 1967 reflecting diagnoses of paranoid schizophrenia.  An 
August 1968 VA clinical report indicated that the Veteran's 
schizophrenia was in remission, and that the Veteran was "in 
complete remission of . . . several previous psychotic 
breaks" with no residuals.  The examiner stated that the 
Veteran's psychotic breaks were an "extension of, and 
continuations of, that which in the [s]ervice [were], 
according to [the Veteran], classified 'Situational 
Maladjustment.'"  Also of record is a summary listing a 
period of VA psychiatric inpatient treatment for 
schizophrenia from April 1968 to March 1969. 

The reports from the medical history collected in May 1970 
prior to the Veteran's second period of active duty did not 
reference a psychiatric disorder and the physical examination 
at that time did not reflect a psychiatric disability.  In 
September 1970, the Veteran was hospitalized for psychiatric 
treatment, with these reports noting that the Veteran was 
having problems "from the very beginning" of his second 
period of active duty.  The diagnosis following discharge 
from the hospital in November 1970 was severe chronic and 
undifferentiated type schizophrenic reaction.  Reports from a 
Medical Board dated in December 1970 demonstrated a 
conclusion that the Veteran's schizophrenic reaction was not 
incurred in line of duty and existed prior to service.  These 
reports also, in response to an assertion from the Veteran's 
father that the Veteran's schizophrenia was the result of a 
head injury sustained during his first period of service, 
contained the conclusion that it was "very unlikely" that 
the Veteran's schizophrenia was the result of this reported 
head injury.  Following the Veteran's separation from his 
second period of service, the record before the adjudicators 
in June 1982 included reports of psychiatric treatment, to 
include multiple admissions for VA inpatient psychiatric 
treatment beginning in November 1971.   

The evidence added to the record since the June 1982 rating 
decision includes reports from numerous additional VA 
psychiatric inpatient admissions through September 1990.  
Also of record are reports from VA outpatient treatment for 
schizophrenia from 1985 through 2006.  None of these reports 
reflect any competent evidence linking a current psychiatric 
disorder, to include schizophrenia, to service.  These 
reports demonstrating the presence of schizophrenia are 
merely cumulative of the abundant evidence of record in June 
1982 that clearly demonstrated the Veteran's disability 
relating to schizophrenia, and thus could be considered to 
not be "new."  Even if such evidence is new, as it does not 
contain any objective evidence linking schizophrenia to 
service," it does not raise a reasonable possibility of 
substantiating the claim for service connection for 
schizophrenia.  Therefore, none of this evidence is material.  
Hickson, supra; 38 C.F.R. §   3.156.  With respect to the 
Veteran's assertion in December 2004 that he developed his 
schizophrenia due to "nerves from dealing with my time in 
the service," even if considered "new," this assertion 
does not represent material evidence.  Moray, supra.  Thus, 
as new and material evidence to reopen the finally disallowed 
claim for service connection for schizophrenia has not been 
received, the benefit of the doubt doctrine is not 
applicable.  Annoni, supra.  


ORDER

New and material evidence having not been received, the claim 
for service connection for arthritis of the right hip is not 
reopened.  

New and material evidence having not been received, the claim 
for service connection for arthritis of the left hip is not 
reopened. 

New and material evidence having not been received, the claim 
for service connection for arthritis of the right knee is not 
reopened. 

New and material evidence having not been received, the claim 
for service connection for schizophrenia is not reopened.  


REMAND

The service medical treatment records reflect an August 1961 
impression of myositis after the Veteran sought treatment for 
low back pain.  The post-service evidence includes a current 
medical assessment of chronic low back pain, with the 
Veteran, while also referencing having 28 parachute jumps 
during service, describing having had his back pain for 
"many years" at a November 2005 visit to a VA outpatient 
clinic.  The Veteran would be competent to establish the 
presence of back pain since service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  As such, and given the in-service and post-
service medical evidence described above and the fact the 
symptoms in question are capable of lay observation, the 
Board concludes that a VA examination that includes an 
opinion as to whether the Veteran has a current back 
disability as a result of service is necessary in this case 
in order to comply with the duty to assist provisions of the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon, supra.  As such, this case is REMANDED for the 
following action:

1.  The Veteran must be afforded a VA 
examination to determine the etiology 
of any back disability currently found.  
All pertinent symptomatology and 
findings should be reported in detail.  
The claims file must be made available 
to and reviewed by examiner in 
conjunction with the examination.  
Following a review of the service and 
post service medical records and 
examination, it would be helpful if the 
physician would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the Veteran has a back 
disability as a result of service, to 
include the myositis demonstrated in 
August 1961.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  A complete rationale for 
the opinion must be provided.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim that has been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  Thereafter, the claim for service 
connection for a low back disorder should 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this 
claim, the Veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


